—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered November 16, 1995, convicting him of manslaughter in the second degree (three counts), vehicular manslaughter in the second degree (six counts), and operating a motor vehicle under the influence of alcohol (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 83).
The defendant’s remaining contentions are either unpreserved for appellate review, without merit, or do not require reversal. Miller, J. P., Ritter, Sullivan and Pizzuto, JJ., concur.